Citation Nr: 0411488	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-18 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from April 1943 to 
November 1945.  He died in July 1987.  The appellant is the 
veteran's surviving spouse.  

The matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.  

For reasons expressed below, this matter is being remanded to 
the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The death certificate discloses that the cause of the 
veteran's death was cardiogenic shock due to acute myocardial 
infarction.  

The appellant asserts that the veteran was a prisoner-of-war 
(POW) of the German army during World War II and that the 
veteran's fatal heart disease was related to his experiences 
as a POW.  Official service department confirmation of the 
veteran's POW status has not been obtained.  Accordingly, 
this matter is REMANDED for the following action:

1.  Verify the veteran's POW status. 

2.  Ask the appellant to identify any 
other health-care providers, who had 
treated the veteran, not already of 
record.  Ask the appellant to provide any 
evidence in her possession that pertains 
to the claim. 

3.  After the above development is 
completed adjudicate the claim, if 
applicable, address the provisions 
pertaining to a POW, 38 C.F.R. 
§ 3.307(a)(5) and § 3.309(c).  If the 
benefit sought remains denied, provide 
the appellant with a supplemental 
statement of the case and return the case 
to the Board.

The appellant may furnish additional evidence and argument on 
the matter remanded by the Board. Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



